Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salvi (US 2021/0123389).  Salvi teaches : a hybrid opposed piston engine (Figs. 3-7) comprising:
a cylindrical chamber (56);

first and second pistons (57a, 57b) slidably disposed in the cylindrical chamber, surfaces of the first and second pistons and walls of the cylindrical chamber defining an internal combustion volume;

at least one port (108, 109) in the cylindrical chamber to allow air and fuel into and exhaust gas out of the internal combustion volume;

a first electrical component (90) controlling a first crankshaft (58) coupled to the first piston, the first electrical component controlling the first crankshaft to control a position of the first piston within the cylindrical chamber (par. 39-44)

a second electrical component (95) controlling a second crankshaft (59) coupled to the second piston, the second electrical component controlling the second crankshaft to control a position of the second piston within the cylindrical chamber (par. 39-44);

a control system (80) including a volume scheduling control feature for dynamically controlling a position of the first and second pistons for achieving a net desired internal combustion volume during a combustion cycle.  See the abstract, paragraphs 2-9, 19, 30, 32, 39

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maguire et al (US 7611432).  Maguire et al teaches (Figs 1-6) : a hybrid opposed piston engine, comprising:
a cylindrical chamber (8);

first and second pistons (12, 14) slidably disposed in the cylindrical chamber, surfaces of the first and second pistons and walls of the cylindrical chamber defining an internal combustion volume (6);

at least one port in the cylindrical chamber to allow air and fuel into and exhaust gas out of the internal combustion volume (col. 3, lines 30+);

a first electrical component (60) controlling a first crankshaft coupled to the first piston, the first electrical component controlling the first crankshaft to control a position of the first piston within the cylindrical chamber;

a second electrical component (70) controlling a second crankshaft coupled to the second piston, the second electrical component controlling the second crankshaft to control a position of the second piston within the cylindrical chamber;

a control system including a volume scheduling control feature for dynamically controlling a position of the first and second pistons for achieving a net desired internal combustion volume during a combustion cycle (col. 8 lines 35-65).   See the abstract, col. 1, line 65 – col. 2, line 56;  col. 3, lines 8 – 67; and col. 8, lines 35-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747